Citation Nr: 1401477	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  10-28 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to an increased rating for anxiety disorder, not otherwise specified (NOS), currently rated as 30 percent disabling.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to the service-connected anxiety disorder, NOS.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1969 to December 1970.

The matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied an increased rating for anxiety disorder, NOS.  The Veteran filed a notice of disagreement in October 2009 and was provided with a statement of the case in June 2010.  The Veteran perfected his appeal with a July 2010 VA Form 9.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents, in such file, reveals a November 2013 Appellate Brief.  The other documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The issue of entitlement to a TDIU rating due to the service-connected anxiety disorder, NOS, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC in Washington, DC.


FINDING OF FACT

For the entire appeal period, the Veteran's anxiety disorder, NOS, results in occupational and social impairment with reduced reliability and productivity due to such symptoms as; depressed mood, anxiety, chronic sleep impairment, mild memory loss (such as forgetting names), panic attacks more than once per week, impairment of short term and long term memory (such as forgetting to complete tasks), difficulty in establishing and maintaining effective work and social relationships, hyperarousal, mood swings, nightmares, intrusive memories, irritability, poor concentration, isolation, exaggerated startle response, avoidance, anger, difficulties with crowds and social situations, and a GAF score of 60.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, for the entire appeals period, the criteria for increased rating of 50 percent, but no higher, for anxiety disorder, NOS, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9434 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  For an increased disability rating claim, VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Here, the duty to notify the Veteran regarding his increased rating claim for service-connected anxiety disorder, NOS, was satisfied by way of a letter dated July 2009.  The letter informed the Veteran of what evidence was required to substantiate the claim for an increased rating and of the Veteran's and VA's respective duties for obtaining evidence.  The letter also provided notice regarding how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  Here, the Veteran's statements, post-service VA treatment records, and a note from the Veteran's Vet Center counselor, have been associated with the claims folder.  Additionally, the Veteran has not identified any outstanding records that have not been requested or obtained.  

The Veteran was provided with a VA examination in August 2009.  The Board finds that the VA examination report is adequate for rating purposes because the examiner conducted a clinical evaluation, interviewed the Veteran, and described the Veteran's anxiety disorder, NOS, in sufficient detail so that the Board's evaluation is an informed determination.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Legal Criteria

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2013).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Here, the relevant evidentiary window begins one year before the Veteran filed his claim for an increased rating for anxiety disorder, NOS, and continues to the present time.  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In making all determinations, the Board must fully consider the lay assertions of record.  A Veteran is competent to report on that of which he or she has personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's claims.

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Veteran's anxiety disorder, NOS is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9413 (2013).  Under the General Rating Formula For Mental Disorders, to include anxiety disorder, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).  Id. 

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is assignable where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2013).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2012).

Background

In a July 2009 statement, the Veteran reported that although he was dealing with his problems, he was having an even harder time sleeping and dealing with crowds and social situations that made him anxious and uncomfortable.  

In August 2009 the Veteran submitted a statement from his former boss, D.E.  Mr. E. reported that from 1999 to 2006 the Veteran was employed as a route sales representative in his district.  He reported that while the Veteran was considered a dependable and dedicated employee, he had difficulty building and maintaining relationships in the workplace as well as socially with his co-workers.  He stated that on several occasions the Veteran expressed to him that he would become extremely anxious in crowds and that he would have an extreme reaction if anyone accidentally touched him.  Mr. E. also reported that he would often observe the Veteran having difficulty with remembering the names of fellow employees that he had met on several occasions.  He reported that in 2005 the Veteran reported to him that his anxiety was getting more difficult to control and that he was not going to be able to continue to work until his retirement date of April 2009.  

The Veteran was afforded a VA examination in August 2009.  The Veteran reported some anticipatory anxiety over tasks to be done the next day and anxiety in crowds.  He reported difficulty in multitasking if anxious.  He reported some physiological arousal if nervous and that he over worries about events.  He reported that his symptoms were daily and mild to moderate.  On mental status examination the Veteran was noted as clean and neatly groomed.  His psychomotor activity was restless and his speech spontaneous.  His attitude toward the examiner was cooperative, his affect appropriate, and his mood anxious.  His attention was intact and he was noted as oriented to person, time, and place.  His thought process was circumstantial and he was noted as eager to add information he felt was omitted or minimized on the last examination.  He had no delusions or hallucinations and understood the outcome of his behavior and that he had a problem.  The Veteran was noted as having sleep impairment and reported that he takes ambien and sleeps up to six hours.  The Veteran did not have inappropriate behavior, obsessive ritualistic behavior, or panic attacks.  The Veteran interpreted proverbs correctly and denied suicidal and homicidal ideation.  The Veteran had good impulse control and no episodes of violence.  The Veteran was able to maintain minimal personal hygiene and had no problems with activities of daily living.  The examiner noted that the Veteran interacted with his wife and was involved with his family.  The Veteran attended social activities with his wife, such as going out to eat and to the movies.  He also volunteered at the school and went to church.  The Veteran's remote memory and immediate memory were normal.  His recent memory was mildly impaired in that he has difficulty recalling proper names.  He reported that if anxious he would write notes to himself to recall what he wants to do.  The Veteran was able to recall two out of three items and after reflecting recalled the last item.  

The examiner noted that the Veteran retired in 2006 due to eligibility by age or duration of work and assigned a GAF score of 60.  The examiner concluded that there was not total occupational and social impairment with deficiencies in most areas, or reduced reliability and productivity due to mental disorders signs and symptoms.  The examiner did conclude there was an occasional decrease in work efficiency with intermittent periods of inability to perform occupational tasks due to mental disorder signs or symptoms.  

A September 2009 VA treatment record shows that the Veteran reported long standing feelings of depression, panic attacks, memory lapses, and difficulties completing tasks.  He reported that he avoided social activities and was experiencing increased anxiety.  He reported that he left the job he loved three years prior because he was afraid of the outcome if he did not.  

Another September 2009 VA treatment record shows that the Veteran reported difficulty remembering people's names, including people he knew well.  He reported chronic mood swings that he tried to control with self-control.  The Veteran reported that he quit his job because he found the anxiety from the job overwhelming.  He reported that he does not tolerate crowds and went to one movie in the past year with no one sitting behind him.  He reported that he had been to restaurants twice in the past year and went early before the crowds.  He reported that his nightmares were less prominent with medication.  He also reported that intrusive memories of Vietnam were frequent and that he was very irritable.  On mental status examination he was noted as normally dressed and well groomed.  He was alert and oriented times four.  His affect was restricted and intense.  His mood was dysthymic and visibly anxious.  His speech was normal and he showed no signs of psychosis.  His judgment and insight were also stable.  The examiner noted that the Veteran's depression and anxiety continued with significant (PTSD) symptoms.  

On his October 2009 notice of disagreement, the Veteran stated that he has panic attacks often, once a week or more.  He stated that he has obsessive, ritualistic behavior such as writing notes to himself and checking things off.  He reported that he fights impulses daily.  He also reported that he had eaten out twice in the past year and been to only one movie with no one sitting behind him.  The Veteran also reported that he was able to answer the examiner's three questions by using process of elimination.  

A November 2009 VA treatment record shows the Veteran's concentration remained poor but was perhaps a little better.  The Veteran denied homicidal and suicidal ideation.  The Veteran reported that his panic attacks were not as severe as they used to be.  On mental status examination the Veteran was noted as normally dressed and groomed.  He was alert and oriented times four.  His affect was less restricted and his mood was brighter.  His speech was normal and he showed no signs of psychosis.  His insight and judgment were also found to be stable.
A December 2009 note from the Veteran's team leader at his local Vet Center shows that the Veteran reported symptoms of overwhelming anxiety, isolation, hyperarousal with an exaggerated startle response, avoidance of stimuli that reminded him of his traumatic experiences, depression, anger management problems, and feelings of detachment and estrangement from others.  The Veteran reported that his anxiety symptoms caused him to retire three years early.  He reported that his outgoing personality of his early years had changed to an angry, anxious, and depressed person.  The Veteran reported a supportive marriage of 40 years but that since entering treatment his grown children had given him feedback about his behavior over the years and its impact on their relationship.  

A March 2010 VA treatment record shows that the Veteran reported that he had "gotten himself into a good place" and that psychiatric medication and therapy at the Vet Center had been very helpful.  He reported that he sleeps well with ambien, has a good appetite, overall good concentration, and enjoys reading.  He denied suicidal and homicidal ideations and reported low irritability.  On mental status examination the Veteran was found to be normally dressed and groomed.  He was alert and oriented times four.  His affect was broad and his mood euthymic.  His speech, insight, and judgment were normal and he showed no signs of psychosis.  The examiner noted the Veteran was stable.  

In a July 2010 statement the Veteran reported that he had panic attacks more days than not.  He also reported that obsessive ritualistic behavior was his norm.  He reported that he counts everything, writes notes to himself, and talks to himself.  He reported that he constantly fights mood swings, and in general, obsesses about what should be normal occurrences.  The Veteran stated that his strong faith in God through constant prayer helps him fight anger and suicidal thoughts.  He reported that he avoids social situations and had been out to eat twice and to the movies once in the prior year.  He reported that over the years his family had been supportive of his need to remain in his comfort zone away from social activity that "normal" people enjoy.  




Analysis

Having considered all the evidence of record and the applicable law, the Board finds that for all periods under consideration a 50 percent rating for an anxiety disorder, NOS, is warranted.  

As outlined above, the Veteran's anxiety disorder, NOS, has manifested as occupational and social impairment with reduced reliability and productivity due to such symptoms as; depressed mood, anxiety, chronic sleep impairment, mild memory loss (such as forgetting names), panic attacks more than once per week, impairment of short term and long term memory (such as forgetting to complete tasks), difficulty in establishing and maintaining effective work and social relationships, hyperarousal, mood swings, nightmares, intrusive memories, irritability, poor concentration, isolation, exaggerated startle response, avoidance, anger, and difficulties with crowds and social situations.  The Board notes that the Veteran did not exhibit all of the examples of the type and degree of symptoms for a 50 percent rating.  Nonetheless, the Board finds that the level impairment caused by the above symptomatology during the entire appeal period more nearly approximates the criteria for a 50 percent rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (symptoms recited in the rating schedule for mental disorders are to serve as examples of the type and degree of the symptoms and not an exhaustive list).

Based on the evidence of record, the Boards finds that the symptoms of the Veteran's anxiety disorder, NOS, are not productive of occupational and social impairment in most areas which would be required for a 70 percent disability rating.  For the entire appeal period, both VA treatment records and the VA examinations show that the Veteran denied suicidal and homicidal ideation.  Also, the Veteran did not exhibit intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); or spatial disorientation.

In fact, the Veteran was noted as a dependable and dedicated employee.  He was repeatedly noted as normally dressed and well groomed.  He was also repeatedly noted as alert and oriented to all spheres.  His speech pattern was normal and no psychosis was found.  The Veteran's judgment and insight were found to be stable and normal.  His affect appropriate and his thought process circumstantial.  He also repeatedly denied delusions and hallucinations.  His behavior was noted as appropriate, and he had no episodes of violence.  He was able to maintain minimal hygiene and had no problems with activities of daily living.  

The Board notes that the Veteran reported that he has obsessional rituals, such as writing notes to himself, checking things off, counting everything, and talking to himself.  However, the evidence does not demonstrate that these reported symptoms interfere with the Veteran's routine activities.  For instance, the Veteran, himself, reported that he would write notes to recall the things he wanted do, indicating his notes to be daily reminders and a mechanism to cope with his anxiety.  Furthermore, while the Veteran was noted as having difficulty establishing and maintaining effective work and social interactions, the Board finds that the Veteran's long-term marriage, his active involvement with and support from his family, and noted dedicated and dependable work history, show that the Veteran's symptoms do not rise to an inability to establish and maintain effective relationships.

Based on the foregoing, as discussed above, the Board finds that the evidence shows the Veteran is not deficient in most areas and therefore his anxiety, NOS, does not more closely approximate a 70 percent evaluation.  

The Board's finding that the Veteran's disability does not meet the criteria for a 70 percent rating entails a finding that he does not meet the criteria for a 100 percent rating.  Total occupational and social impairment has not been shown in that the Veteran maintains a long term relationship with his wife, attends church and volunteers.  Similarly, his symptoms have not been manifested by gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform daily living, or disorientation to time or place.  As previously indicated, the record evidence reveals that the Veteran was found to be alert and oriented to all spheres; his speech pattern was normal; no psychosis was found; and his judgment and insight were found to be stable and normal.  The Board notes that the Veteran reported memory loss of names of people he knows.  However, the evidence of record does not show that the Veteran's memory loss includes names of close relatives, own occupation, or own name.  The Board realizes that the symptoms noted in the rating criteria are not intended to be an exhaustive list, but are examples of the types and severity of symptoms that indicate a certain level of disability.  Thus, the Board determines that based on the overall evidence of record, including the Veteran's lay statements, the effects of the symptoms of the Veteran's anxiety disorder, NOS, have not been described to be of a type, frequency and severity that rise to the level of total occupational and social impairment as contemplated by the criteria for a 100 percent schedular rating.

The Board acknowledges that the Veteran has been assigned GAF score of 60.  A GAF score of 60 is indicative of indicates moderate symptoms, such as flat affect, circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school functioning, such as few friends, and conflicts peers or co-workers.  While the GAF scores are not determinative by themselves, the Board finds that taken together with the other evidence of record, the type, frequency and severity of the Veteran's symptoms reflects a level of impairment that most closely approximate a 50 percent disability rating, but not higher, throughout the entire period on appeal. 

In reaching the above conclusions, the Board has resolved the benefit of the doubt in the Veteran's favor to the extent indicated.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). 

Extraschedular

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected anxiety disorder, NOS, with the established criteria found in the rating schedule.  As discussed in detail previously, the Veteran's symptomatology is fully addressed by the rating criteria under which such disabilities are rated.  There are no additional symptoms that are not addressed by the rating schedule.  The Veteran has not described any exceptional or unusual features of his anxiety disorder, NOS, and there is no objective evidence that any manifestations are unusual or exceptional.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).


ORDER

Subject to the laws and regulations governing monetary awards, an initial rating of 50 percent, but no higher, for anxiety disorder, NOS, is granted, subject to the law and regulations governing the payment of monetary benefits.  


REMAND

After careful review of the claims file the Board finds that further development on the issue of TDIU is warranted.  

The Veteran is currently unemployed.  The Veteran has reported that he retired three years early due to his service-connected anxiety disorder, NOS.  The Veteran's former boss has submitted a statement in support of this assertion.  As such, the Board finds that the Veteran has reasonably raised a claim for total disability rating for compensation based on unemployability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

The Board notes that the Veteran has not been provided with a proper duty-to-assist notice letter in regards to a TDIU claim.  On remand the Veteran must be provided with this requisite notice.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; see Dingess, 19 Vet. App. at 473.  

A remand is also required in order to afford the Veteran a VA examination to determine whether his service-connected anxiety disorder, NOS, currently precludes him from performing substantially gainful employment. Although the Veteran has been afforded a VA examination, a medical opinion regarding the effect of his service-connected anxiety disorder, NOS, on his employability has not yet been obtained.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Here, a VA examination is necessary in order to provide a current assessment of the Veteran's employability.
Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a duty-to-assist notice letter pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which includes, but is not limited to, an explanation as to what information or evidence is needed to substantiate his TDIU claim currently on appeal.  Additionally, this letter should comply with the case of Dingess, 19 Vet. App. at 473.

2. Ask the Veteran to provide the names, addresses, and dates of treatment of all medical care providers, both VA and private, who have treated him for his anxiety disorder, NOS.  Secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.  

3. Schedule the Veteran for a VA examination in order to assist in evaluating the effect of his service-connected anxiety disorder, NOS, on his employability.  The Veteran's claims file, including this remand, should be made available for review by the examiner.  The examiner should review the claims folder and this fact should be noted in the accompanying medical report.  

Specifically, the VA examiner is directed to provide a medical opinion concerning the extent of the social and industrial impairment resulting solely from the Veteran's service-connected anxiety disorder, NOS.  

The medical opinion must address whether his service-connected anxiety disorder, NOS, alone is so disabling as to render him unemployable.  A pertinent medical, education, and employment history should be taken.  The Veteran's age and the effects of non-service-connected disabilities cannot be factors for consideration in making the determination.  However, the effects of treatments and medications used to treat the service-connected anxiety disorder, NOS, must be considered in the opinion.

The examiner is requested to provide a thorough rationale for any opinion provided.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  

The Veteran is hereby notified that it is his responsibility to report for the examination(s) scheduled in connection with this REMAND at whatever location it is scheduled and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claim.  

4. The RO/AMC should then determine whether the Veteran's TDIU claim should be referred to the Director of VA Compensation and Pension for extraschedular consideration.  

5. After the development above has been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC).  Afford them the appropriate period of time of which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2012).



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


